Exhibit 10.1

 

INCYTE CORPORATION

 

AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN

 

(As Amended on April 22, 2014)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1.

ESTABLISHMENT AND PURPOSE

5

 

 

 

SECTION 2.

DEFINITIONS

5

 

 

 

(a)

“Affiliate”

5

 

 

 

(b)

“Award”

5

 

 

 

(c)

“Board of Directors”

5

 

 

 

(d)

“Change in Control”

5

 

 

 

(e)

“Code”

6

 

 

 

(f)

“Committee”

6

 

 

 

(g)

“Corporation”

6

 

 

 

(h)

“Consultant”

6

 

 

 

(i)

“Employee”

7

 

 

 

(j)

“Exchange Act”

7

 

 

 

(k)

“Exercise Price”

7

 

 

 

(l)

“Fair Market Value”

7

 

 

 

(m)

“ISO”

7

 

 

 

(n)

“Nonstatutory Option” or “NSO”

7

 

 

 

(o)

“Offeree”

7

 

 

 

(p)

“Option”

8

 

 

 

(q)

“Optionee”

8

 

 

 

(r)

“Outside Director”

8

 

 

 

(s)

“Parent”

8

 

 

 

(t)

“Participant”

8

 

 

 

(u)

“Performance Shares”

8

 

 

 

(v)

“Performance Share Agreement”

8

 

 

 

(w)

“Plan”

8

 

 

 

(x)

“Purchase Price”

8

 

 

 

(y)

“Qualifying Performance Criteria”

8

 

 

 

(z)

“Restricted Share”

8

 

 

 

(aa)

“Restricted Share Agreement”

8

 

 

 

(bb)

“Restricted Stock Unit”

8

 

 

 

(cc)

“Restricted Stock Unit Agreement”

8

 

 

 

(dd)

“SAR”

9

 

 

 

(ee)

“SAR Agreement”

9

 

i

--------------------------------------------------------------------------------


 

(ff)

“Service”

9

 

 

 

(gg)

“Share”

9

 

 

 

(hh)

“Stock”

9

 

 

 

(ii)

“Stock Option Agreement”

9

 

 

 

(jj)

“Subsidiary”

9

 

 

 

(kk)

“Total and Permanent Disability”

9

 

 

 

SECTION 3.

ADMINISTRATION

9

 

 

 

(a)

Committee Composition

9

 

 

 

(b)

Committee for Non-Officer Grants

10

 

 

 

(c)

Committee Procedures

10

 

 

 

(d)

Committee Responsibilities

10

 

 

 

SECTION 4.

ELIGIBILITY

11

 

 

 

(a)

General Rule

11

 

 

 

(b)

Ten-Percent Stockholders

11

 

 

 

(c)

Attribution Rules

12

 

 

 

(d)

Outstanding Stock

12

 

 

 

SECTION 5.

STOCK SUBJECT TO PLAN

12

 

 

 

(a)

Basic Limitation

12

 

 

 

(b)

Award Limitation

12

 

 

 

(c)

Additional Shares

12

 

 

 

SECTION 6.

RESTRICTED SHARES

13

 

 

 

(a)

Restricted Share Agreement

13

 

 

 

(b)

Payment for Awards

13

 

 

 

(c)

Vesting

13

 

 

 

(d)

Voting and Dividend Rights

13

 

 

 

(e)

Restrictions on Transfer of Shares

13

 

 

 

SECTION 7.

TERMS AND CONDITIONS OF OPTIONS

13

 

 

 

(a)

Stock Option Agreement

13

 

 

 

(b)

Number of Shares

13

 

 

 

(c)

Exercise Price

14

 

 

 

(d)

Withholding Taxes

14

 

 

 

(e)

Exercisability and Term

14

 

 

 

(f)

Exercise of Options

14

 

 

 

(g)

Effect of Change in Control

14

 

 

 

(h)

No Rights as a Stockholder

14

 

 

 

(i)

Modification, Extension and Assumption of Options

15

 

 

 

(j)

Restrictions on Transfer of Shares

15

 

ii

--------------------------------------------------------------------------------


 

(k)

Buyout Provisions

15

 

 

 

SECTION 8.

PAYMENT FOR SHARES

15

 

 

 

(a)

General Rule

15

 

 

 

(b)

Surrender of Stock

15

 

 

 

(c)

Services Rendered

15

 

 

 

(d)

Cashless Exercise

15

 

 

 

(e)

Exercise/Pledge

16

 

 

 

(f)

Promissory Note

16

 

 

 

(g)

Other Forms of Payment

16

 

 

 

(h)

Limitations under Applicable Law

16

 

 

 

SECTION 9.

STOCK APPRECIATION RIGHTS

16

 

 

 

(a)

SAR Agreement

16

 

 

 

(b)

Number of Shares

16

 

 

 

(c)

Exercise Price

16

 

 

 

(d)

Exercisability and Term

16

 

 

 

(e)

Effect of Change in Control

17

 

 

 

(f)

Exercise of SARs

17

 

 

 

(g)

Modification or Assumption of SARs

17

 

 

 

(h)

Buyout Provisions

17

 

 

 

SECTION 10.

RESTRICTED STOCK UNITS

17

 

 

 

(a)

Restricted Stock Unit Agreement

17

 

 

 

(b)

Payment for Awards

17

 

 

 

(c)

Vesting Conditions

17

 

 

 

(d)

Voting and Dividend Rights

18

 

 

 

(e)

Form and Time of Settlement of Restricted Stock Units

18

 

 

 

(f)

Death of Recipient

18

 

 

 

(g)

Creditors’ Rights

18

 

 

 

SECTION 11.

PERFORMANCE SHARES

19

 

 

 

(a)

Performance Shares and Performance Share Agreement

19

 

 

 

(b)

Payment for Awards

19

 

 

 

(c)

Terms of Performance Share Awards

19

 

 

 

(d)

Voting and Dividend Rights

19

 

 

 

(e)

Form and Time of Settlement of Performance Shares

19

 

 

 

(f)

Death of Recipient

20

 

 

 

(g)

Creditors’ Rights

20

 

 

 

SECTION 12.

AUTOMATIC GRANTS TO OUTSIDE DIRECTORS

20

 

 

 

(a)

Initial Grants

20

 

iii

--------------------------------------------------------------------------------


 

(b)

Annual Grants

20

 

 

 

(c)

Vesting Conditions

20

 

 

 

(d)

Stock Option Agreement

21

 

 

 

(e)

Additional Grants

21

 

 

 

SECTION 13.

ADJUSTMENT OF SHARES; REORGANIZATIONS

21

 

 

 

(a)

Adjustments

21

 

 

 

(b)

Dissolution or Liquidation

21

 

 

 

(c)

Reorganizations

22

 

 

 

(d)

Reservation of Rights

23

 

 

 

SECTION 14.

DEFERRAL OF AWARDS

23

 

 

 

(a)

Committee Powers

23

 

 

 

(b)

General Rules

24

 

 

 

(c)

Code Section 409A

24

 

 

 

SECTION 15.

PAYMENT OF DIRECTOR’S FEES IN SECURITIES

24

 

 

 

(a)

Effective Date

25

 

 

 

(b)

Elections to Receive NSOs, Restricted Shares or Restricted Stock Units

25

 

 

 

(c)

Number and Terms of NSOs, Restricted Shares or Restricted Stock Units

25

 

 

 

SECTION 16.

AWARDS UNDER OTHER PLANS

25

 

 

 

SECTION 17.

LEGAL AND REGULATORY REQUIREMENTS

25

 

 

 

SECTION 18.

WITHHOLDING TAXES

25

 

 

 

(a)

General

25

 

 

 

(b)

Share Withholding

26

 

 

 

SECTION 19.

OTHER PROVISIONS APPLICABLE TO AWARDS

26

 

 

 

(a)

Transferability

26

 

 

 

(b)

Qualifying Performance Criteria

26

 

 

 

(c)

Restrictions on Full Value Awards

27

 

 

 

SECTION 20.

NO EMPLOYMENT RIGHTS

27

 

 

 

SECTION 21.

APPLICABLE LAW

27

 

 

 

SECTION 22.

DURATION AND AMENDMENTS

27

 

 

 

(a)

Term of the Plan

27

 

 

 

(b)

Right to Amend or Terminate the Plan

27

 

 

 

(c)

Effect of Termination

28

 

iv

--------------------------------------------------------------------------------


 

INCYTE CORPORATION

 

AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN

 

SECTION 1.                         ESTABLISHMENT AND PURPOSE.

 

The Plan was adopted by the Board of Directors on March 19, 2010, amended and
restated on March 8, 2011 and April 18, 2012, further amended and restated on
April 17, 2013, and amended on January 7, 2014, March 4, 2014 and April 22,
2014.  The purpose of the Plan is to promote the long-term success of the
Corporation and the creation of stockholder value by (a) encouraging Employees,
Outside Directors and Consultants to focus on critical long-range objectives,
(b) encouraging the attraction and retention of Employees, Outside Directors and
Consultants with exceptional qualifications and (c) linking Employees, Outside
Directors and Consultants directly to stockholder interests through increased
stock ownership.  The Plan seeks to achieve this purpose by providing for Awards
in the form of Restricted Shares, Restricted Stock Units, Performance Shares,
Options (which may constitute ISOs or NSOs) and SARs.

 

SECTION 2.                         DEFINITIONS.

 

(a)                                 “Affiliate” shall mean any entity other than
a Subsidiary, if the Corporation and/or one or more Subsidiaries own not less
than 50% of such entity.

 

(b)                                 “Award” shall mean any award of an Option, a
SAR, Restricted Shares, Restricted Stock Units or Performance Shares under the
Plan.

 

(c)                                  “Board of Directors” shall mean the Board
of Directors of the Corporation, as constituted from time to time.

 

(d)                                 “Change in Control” shall mean the
occurrence of any of the following events:

 

(i)                                     A change in the composition of the Board
of Directors, as a result of which fewer than one-half of the incumbent
directors are directors who either:

 

(A)                               Had been directors of the Corporation 24
months prior to such change; or

 

(B)                               Were elected, or nominated for election, to
the Board of Directors with the affirmative votes of at least a majority of the
directors who had been directors of the Corporation 24 months prior to such
change and who were still in office at the time of the election or nomination;
or

 

(ii)                                  Any “person” (as defined below) by the
acquisition or aggregation of securities is or becomes the beneficial owner (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Corporation representing 50% or more of the combined voting
power of the

 

5

--------------------------------------------------------------------------------


 

Corporation’s then outstanding securities ordinarily (and apart from rights
accruing under special circumstances) having the right to vote at elections of
directors (the “Base Capital Stock”); except that any change in the relative
beneficial ownership of the Corporation’s securities by any person resulting
solely from a reduction in the aggregate number of outstanding shares of Base
Capital Stock, and any decrease thereafter in such person’s ownership of
securities, shall be disregarded until such person increases in any manner,
directly or indirectly, such person’s beneficial ownership of any securities of
the Corporation; or

 

(iii)          The consummation of a merger or consolidation of the Corporation
with or into another entity or any other corporate reorganization, if persons
who were not stockholders of the Corporation immediately prior to such merger,
consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of (A) the continuing or surviving entity and (B) any
direct or indirect parent corporation of such continuing or surviving entity; or

 

(iv)                              The consummation of the sale, transfer or
other disposition of all or substantially all of the assets of the Corporation.

 

For purposes of subsection (d)(ii) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude (1) a trustee or other fiduciary holding securities under an employee
benefit plan maintained by the Corporation or a Parent or Subsidiary and (2) a
corporation owned directly or indirectly by the stockholders of the Corporation
in substantially the same proportions as their ownership of the Stock.

 

Any other provision of this Section 2(d) notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the state of
the Corporation’s incorporation or to create a holding company that will be
owned in substantially the same proportions by the persons who held the
Corporation’s securities immediately before such a transaction.

 

(e)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(f)                                    “Committee” shall mean the committee
designated by the Board of Directors to administer the Plan, as described in
Section 3 hereof (or in the absence of such designation, the Board of Directors
itself).

 

(g)                                 “Corporation” shall mean Incyte Corporation,
a Delaware corporation.

 

(h)                                 “Consultant” shall mean a consultant or
advisor who provides bona fide services to the Corporation, a Parent, a
Subsidiary or an Affiliate as an independent contractor (not including service
as a member of the Board of Directors) or a member of the board of directors of
a Parent or a Subsidiary, in each case who is not an Employee.

 

6

--------------------------------------------------------------------------------


 

(i)                                    “Employee” shall mean any individual who
is a common-law employee of the Corporation, a Parent, a Subsidiary or an
Affiliate.

 

(j)                                    “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(k)                                  “Exercise Price” shall mean (a) in the case
of an Option, the amount for which one Share may be purchased upon exercise of
such Option, as specified in the applicable Stock Option Agreement, and (b) in
the case of a SAR, an amount, as specified in the applicable SAR Agreement,
which is subtracted from the Fair Market Value of one Share in determining the
amount payable upon exercise of such SAR.

 

(l)                                    “Fair Market Value” with respect to a
Share, shall mean the market price of one Share, determined by the Committee as
follows:

 

(i)                                     If the Stock was traded on The NASDAQ
Stock Market, then the Fair Market Value shall be equal to the last reported
sale price reported for such date by The NASDAQ Stock Market; or

 

(ii)                                  If the Stock was not traded on The NASDAQ
Stock Market but was traded on another United States stock exchange on the date
in question, then the Fair Market Value shall be equal to the closing price
reported for such date by the applicable composite-transactions report; or

 

(iii)                               If the Stock was traded over-the-counter on
the date in question, then the Fair Market Value shall be equal to the last
reported sale price reported for such date by the OTC Bulletin Board or, if not
so reported, shall be equal to the closing sale price quoted for such date by
Pink OTC Markets Inc. or similar organization or, if no last reported or closing
sale price is reported, shall be equal to the mean between the last reported
representative bid and asked prices quoted for such date by the OTC Bulletin
Board or, if the Stock is not quoted on the OTC Bulletin Board, by Pink OTC
Markets Inc. or similar organization; or

 

(iv)                              If none of the foregoing provisions is
applicable, then the Fair Market Value shall be determined by the Committee in
good faith on such basis as it deems appropriate.

 

In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.

 

(m)                               “ISO” shall mean an employee incentive stock
option described in Section 422 of the Code.

 

(n)                                 “Nonstatutory Option” or “NSO” shall mean an
employee stock option that is not an ISO.

 

(o)                                 “Offeree” shall mean an individual to whom
the Committee has offered the right to acquire Shares under the Plan (other than
upon exercise of an Option).

 

7

--------------------------------------------------------------------------------


 

(p)                                 “Option” shall mean an ISO or Nonstatutory
Option granted under the Plan and entitling the holder to purchase Shares.

 

(q)                                 “Optionee” shall mean an individual or
estate who holds an Option or SAR.

 

(r)                                   “Outside Director” shall mean a member of
the Board of Directors who is not an Employee or a Consultant.

 

(s)                                   “Parent” shall mean any corporation or
other entity (other than the Corporation) in an unbroken chain of corporations
or other entities ending with the Corporation, if each of the corporations or
other entities other than the Corporation owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation or other entity that attains the
status of a Parent on a date after the adoption of the Plan shall be a Parent
commencing as of such date.

 

(t)                                    “Participant” shall mean an individual or
estate who holds an Award.

 

(u)                                 “Performance Shares” shall mean a
bookkeeping entry representing the Corporation’s obligation to deliver Shares
(or distribute cash) on a future date in accordance with the provisions of a
Performance Share Agreement.

 

(v)                                  “Performance Share Agreement” shall mean
the agreement between the Corporation and the recipient of Performance Shares
that contains the terms, conditions and restrictions pertaining to such
Performance Shares.

 

(w)                               “Plan” shall mean this Amended and Restated
2010 Stock Incentive Plan of Incyte Corporation, as amended from time to time.

 

(x)                                  “Purchase Price” shall mean the
consideration for which one Share may be acquired under the Plan (other than
upon exercise of an Option), as specified by the Committee.

 

(y)                                  “Qualifying Performance Criteria” shall
have the meaning set forth in Section 19(b).

 

(z)                                   “Restricted Share” shall mean a Share
awarded under the Plan and subject to the terms, conditions and restrictions set
forth in a Restricted Share Agreement.

 

(aa)                          “Restricted Share Agreement” shall mean the
agreement between the Corporation and the recipient of a Restricted Share that
contains the terms, conditions and restrictions pertaining to such Restricted
Shares.

 

(bb)                          “Restricted Stock Unit” shall mean a bookkeeping
entry representing the Corporation’s obligation to deliver one Share (or
distribute cash) on a future date in accordance with the provisions of a
Restricted Stock Unit Agreement.

 

(cc)                            “Restricted Stock Unit Agreement” shall mean the
agreement between the Corporation and the recipient of a Restricted Stock Unit
that contains the terms, conditions and restrictions pertaining to such
Restricted Stock Unit.

 

8

--------------------------------------------------------------------------------


 

(dd)                          “SAR” shall mean a stock appreciation right
granted under the Plan.

 

(ee)                            “SAR Agreement” shall mean the agreement between
the Corporation and an Optionee that contains the terms, conditions and
restrictions pertaining to his or her SAR.

 

(ff)                                “Service” shall mean service as an Employee,
Consultant or Outside Director, subject to such further limitations as may be
set forth in the Plan or the applicable Stock Option Agreement, SAR Agreement,
Restricted Share Agreement, Restricted Stock Unit Agreement or Performance Share
Agreement.  Service does not terminate when an Employee goes on a bona fide
leave of absence, that was approved by the Corporation in writing, if the terms
of the leave provide for continued Service crediting, or when continued Service
crediting is required by applicable law.  However, for purposes of determining
whether an Option is entitled to ISO status, an Employee’s employment will be
treated as terminating 90 days after such Employee went on leave, unless such
Employee’s right to return to active work is guaranteed by law or by a
contract.  Service terminates in any event when the approved leave ends, unless
such Employee immediately returns to active work.  The Corporation shall be
entitled to determine in its sole discretion which leaves of absence count
toward Service, and when Service terminates for all purposes under the Plan.

 

(gg)                          “Share” shall mean one share of Stock, as adjusted
in accordance with Section 13 (if applicable).

 

(hh)                          “Stock” shall mean the common stock of the
Corporation, $.001 par value per share.

 

(ii)                                “Stock Option Agreement” shall mean the
agreement between the Corporation and an Optionee that contains the terms,
conditions and restrictions pertaining to such Option.

 

(jj)                                “Subsidiary” shall mean any corporation, if
the Corporation or one or more other Subsidiaries own not less than 50% of the
total combined voting power of all classes of outstanding stock of such
corporation. A corporation that attains the status of a Subsidiary on a date
after the adoption of the Plan shall be considered a Subsidiary commencing as of
such date.

 

(kk)                            “Total and Permanent Disability” shall mean that
the Optionee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted, or can be expected to last for
a continuous period of not less than one year.

 

SECTION 3.                         ADMINISTRATION.

 

(a)                                 Committee Composition. The Plan shall be
administered by the Board of Directors or a Committee appointed by the Board of
Directors.  The Committee shall consist of two or more members of the Board of
Directors.  In addition, to the extent required by the Board of Directors, the
composition of the Committee shall satisfy (i) such requirements as the
Securities and Exchange Commission may establish for administrators acting under
plans intended to qualify for exemption under Rule 16b-3 (or its successor)
under the Exchange Act; and (ii) such

 

9

--------------------------------------------------------------------------------


 

requirements as the Internal Revenue Service may establish for outside directors
acting under plans intended to qualify for exemption under
Section 162(m)(4)(C) of the Code.

 

(b)                                 Committee for Non-Officer Grants.  The Board
of Directors may also appoint one or more separate committees of the Board of
Directors, each composed of one or more members of the Board of Directors who
need not satisfy the requirements of Section 3(a), who may administer the Plan
with respect to Employees who are not considered officers or directors of the
Corporation under Section 16 of the Exchange Act, may grant Awards under the
Plan to such Employees and may determine all terms of such grants.  Within the
limitations of the preceding sentence, any reference in the Plan to the
Committee shall include such committee or committees appointed pursuant to the
preceding sentence.  To the extent permitted by applicable laws, the Board of
Directors may also authorize one or more officers of the Corporation to
designate Employees, other than persons subject to Section 16 of the Exchange
Act, to receive Awards and to determine the number of such Awards to be received
by such Employees.

 

(c)                                  Committee Procedures.  The Board of
Directors shall designate one of the members of the Committee as chairman.  The
Committee may hold meetings at such times and places as it shall determine.  The
acts of a majority of the Committee members present at meetings at which a
quorum exists, or acts reduced to or approved in writing (including via email)
by all Committee members, shall be valid acts of the Committee.

 

(d)                                 Committee Responsibilities.  Subject to the
provisions of the Plan, the Committee shall have full authority and discretion
to take the following actions:

 

(i)                                     To interpret the Plan and to apply its
provisions;

 

(ii)                                  To adopt, amend or rescind rules,
procedures and forms relating to the Plan;

 

(iii)          To adopt, amend or terminate sub-plans established for the
purpose of satisfying applicable foreign laws, including qualifying for
preferred tax treatment under applicable foreign tax laws;

 

(iv)                              To authorize any person to execute, on behalf
of the Corporation, any instrument required to carry out the purposes of the
Plan;

 

(v)                                 To determine when Awards are to be granted
under the Plan;

 

(vi)                              To select the Offerees and Optionees;

 

(vii)                           To determine the number of Shares to be made
subject to each Award;

 

(viii)        To prescribe the terms and conditions of each Award, including the
Exercise Price, the Purchase Price, the performance criteria, the performance
period, and the vesting or duration of the Award (including accelerating the
vesting of Awards, either at the time of the Award or thereafter, without the
consent of the Participant), to determine whether an

 

10

--------------------------------------------------------------------------------


 

Option is to be classified as an ISO or as a Nonstatutory Option, and to specify
the provisions of the agreement relating to such Award;

 

(ix)                              To amend any outstanding Award agreement,
subject to applicable legal restrictions and to the consent of the Participant
if the Participant’s rights or obligations would be materially impaired;

 

(x)                                 To prescribe the consideration for the grant
of each Award or other right under the Plan and to determine the sufficiency of
such consideration;

 

(xi)                              To determine the disposition of each Award or
other right under the Plan in the event of a Participant’s divorce or
dissolution of marriage;

 

(xii)                           To determine whether Awards under the Plan will
be granted in replacement of other grants under an incentive or other
compensation plan of an acquired business;

 

(xiii)                        To correct any defect, supply any omission, or
reconcile any inconsistency in the Plan or any Award agreement;

 

(xiv)                       To establish or verify the extent of satisfaction of
any performance goals or other conditions applicable to the grant, issuance,
exercisability, vesting and/or ability to retain any Award; and

 

(xv)                          To take any other actions deemed necessary or
advisable for the administration of the Plan.

 

Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Awards under the Plan to
persons subject to Section 16 of the Exchange Act.  All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Participants, and all persons deriving their rights from a Participant.  No
member of the Committee shall be liable for any action that he or she has taken
or has failed to take in good faith with respect to the Plan or any Award.

 

SECTION 4.                         ELIGIBILITY.

 

(a)                                 General Rule. Only Employees shall be
eligible for the grant of ISOs. Only Employees, Consultants and Outside
Directors shall be eligible for the grant of Restricted Shares, Restricted Stock
Units, Performance Shares, Nonstatutory Options or SARs.

 

(b)                                 Ten-Percent Stockholders. An Employee who
owns more than 10% of the total combined voting power of all classes of
outstanding stock of the Corporation, a Parent or Subsidiary shall not be
eligible for the grant of an ISO unless such grant satisfies the requirements of
Section 422(c)(5) of the Code.

 

11

--------------------------------------------------------------------------------


 

(c)                                  Attribution Rules. For purposes of
Section 4(b) above, in determining stock ownership, an Employee shall be deemed
to own the stock owned, directly or indirectly, by or for such Employee’s
brothers, sisters, spouse, ancestors and lineal descendants. Stock owned,
directly or indirectly, by or for a corporation, partnership, estate or trust
shall be deemed to be owned proportionately by or for its stockholders, partners
or beneficiaries.

 

(d)                                 Outstanding Stock. For purposes of
Section 4(b) above, “outstanding stock” shall include all stock actually issued
and outstanding immediately after the grant but shall not include shares
authorized for issuance under outstanding options held by the Employee or by any
other person.

 

SECTION 5.                         STOCK SUBJECT TO PLAN.

 

(a)                                 Basic Limitation.  Shares offered under the
Plan shall be authorized but unissued Shares or treasury Shares.  The aggregate
number of Shares authorized for issuance as Awards under the Plan shall not
exceed 24,753,475.  The limitation of this Section 5(a) shall be subject to
adjustment pursuant to Section 13.  Notwithstanding the foregoing, the number of
Shares that may be issued under the Plan, other than (i) upon exercise of
Options or SARs or (ii) pursuant to any sale of Restricted Shares for a Purchase
Price at least equal to 100 percent of the Fair Market Value shall not exceed
1,500,000 Shares, subject to adjustment pursuant to Section 13.  The number of
Shares that are subject to Awards outstanding at any time under the Plan shall
not exceed the number of Shares which then remain available for issuance under
the Plan.  The Corporation, during the term of the Plan, shall at all times
reserve and keep available sufficient Shares to satisfy the requirements of the
Plan.  Shares tendered or withheld in full or partial payment of the Exercise
Price of an Award or to satisfy tax withholding obligations in connection with
an Award, and Shares issued under an Award that are purchased by the Corporation
on the open market, shall not be available for future issuance under the Plan.

 

(b)                                 Award Limitation.  Subject to the provisions
of Section 13, no Participant may receive Awards under the Plan in any calendar
year that relate to more than 800,000 Shares.

 

(c)                                  Additional Shares.  If an Award expires or
becomes unexercisable without having been exercised in full, or, with respect to
Restricted Shares, Restricted Stock Units or Performance Shares, is forfeited to
or repurchased by the Corporation due to failure to vest, the unpurchased Shares
(or for Awards other than Options or SARs the forfeited or repurchased Shares)
which were subject thereto will become available for future grant or sale under
the Plan (unless the Plan has terminated).  With respect to SARs, when a stock
settled SAR is exercised, all of the Shares subject to the SAR shall be counted
against the number of Shares available for future grant or sale under the Plan,
regardless of the number of Shares actually issued pursuant to such exercise. 
Shares that have actually been issued under the Plan under any Award will not be
returned to the Plan and will not become available for future distribution under
the Plan; provided, however, that if Shares issued pursuant to Awards of
Restricted Shares, Restricted Stock Units or Performance Shares are repurchased
by the Corporation or are forfeited to the Corporation, such Shares will become
available for future grant under the Plan.  To the extent an Award under the
Plan is paid out in cash rather than Shares, such cash payment will not result
in reducing the number of Shares available for issuance under the Plan.

 

12

--------------------------------------------------------------------------------


 

SECTION 6.                         RESTRICTED SHARES.

 

(a)                                 Restricted Share Agreement.  Each grant of
Restricted Shares under the Plan shall be evidenced by a Restricted Share
Agreement between the recipient and the Corporation. Such Restricted Shares
shall be subject to all applicable terms of the Plan and may be subject to any
other terms that are not inconsistent with the Plan.  The provisions of the
various Restricted Share Agreements entered into under the Plan need not be
identical.

 

(b)                                 Payment for Awards.  Restricted Shares may
be sold or awarded under the Plan for such consideration as the Committee may
determine, including cash, cash equivalents, full-recourse promissory notes,
past services and future services.

 

(c)                                  Vesting.  Each Award of Restricted Shares
shall vest over a minimum period of three years of the Participant’s Service,
except as otherwise provided in Section 19(c).  Vesting shall occur, in full or
in installments, upon satisfaction of such Service requirement and such other
conditions specified in the Restricted Share Agreement.  A Restricted Share
Agreement may provide for accelerated vesting in the event of the Participant’s
death, Total and Permanent Disability or retirement or other events.  The
Committee may determine, at the time of granting Restricted Shares or
thereafter, that all or part of such Restricted Shares shall become vested upon
a Change in Control.  Except as may be set forth in a Restricted Share
Agreement, vesting of the Restricted Shares shall cease on the termination of
the Participant’s Service.

 

(d)                                 Voting and Dividend Rights.  The holders of
Restricted Shares awarded under the Plan shall have the same voting, dividend
and other rights as the Corporation’s other stockholders.  A Restricted Share
Agreement, however, may require that the holders of Restricted Shares invest any
cash dividends received in additional Restricted Shares.  Such additional
Restricted Shares shall be subject to the same conditions and restrictions as
the Award with respect to which the dividends were paid.

 

(e)                                  Restrictions on Transfer of Shares. 
Restricted Shares shall be subject to such rights of repurchase, rights of first
refusal or other restrictions as the Committee may determine. Such restrictions
shall be set forth in the applicable Restricted Share Agreement and shall apply
in addition to any general restrictions that may apply to all holders of Shares.

 

SECTION 7.                         TERMS AND CONDITIONS OF OPTIONS.

 

(a)                                 Stock Option Agreement.  Each grant of an
Option under the Plan shall be evidenced by a Stock Option Agreement between the
Optionee and the Corporation.  Such Option shall be subject to all applicable
terms and conditions of the Plan and may be subject to any other terms and
conditions which are not inconsistent with the Plan and which the Committee
deems appropriate for inclusion in a Stock Option Agreement.  The Stock Option
Agreement shall specify whether the Option is an ISO or an NSO.  The provisions
of the various Stock Option Agreements entered into under the Plan need not be
identical.  Options may be granted in consideration of a reduction in the
Optionee’s other compensation.

 

(b)                                 Number of Shares.  Each Stock Option
Agreement shall specify the number of Shares that are subject to the Option
(subject to adjustment in accordance with Section 13).

 

13

--------------------------------------------------------------------------------


 

(c)                                  Exercise Price.  Each Stock Option
Agreement shall specify the Exercise Price. The Exercise Price of an ISO shall
not be less than 100% of the Fair Market Value of a Share on the date of grant,
except as otherwise provided in Section 4(b), and the Exercise Price of an NSO
shall not be less 100% of the Fair Market Value of a Share on the date of
grant.  Subject to the foregoing in this Section 7(c), the Exercise Price under
any Option shall be determined by the Committee at its sole discretion.  The
Exercise Price shall be payable in one of the forms described in Section 8.

 

(d)                                 Withholding Taxes.  As a condition to the
exercise of an Option, the Optionee shall make such arrangements as the
Corporation may require for the satisfaction of any federal, state, local or
foreign withholding tax obligations that may arise in connection with such
exercise.  The Optionee shall also make such arrangements as the Corporation may
require for the satisfaction of any federal, state, local or foreign withholding
tax obligations that may arise in connection with the disposition of Shares
acquired by exercising an Option.

 

(e)                                  Exercisability and Term.  Each Stock Option
Agreement shall specify the date when all or any installment of the Option is to
become exercisable.  The Stock Option Agreement shall also specify the term of
the Option; provided, however, that the term of an ISO shall in no event exceed
10 years from the date of grant (five years for Employees described in
Section 4(b)). A Stock Option Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, Total and Permanent
Disability or retirement or other events and may provide for expiration prior to
the end of its term in the event of the termination of the Optionee’s Service.
Options may be awarded in combination with SARs, and such an Award may provide
that the Options will not be exercisable unless the related SARs are forfeited.
Subject to the foregoing in this Section 7(e), the Committee at its sole
discretion shall determine when all or any installment of an Option is to become
exercisable and when an Option is to expire.

 

(f)                                    Exercise of Options.  Each Stock Option
Agreement shall set forth the extent to which the Optionee shall have the right
to exercise the Option following termination of the Optionee’s Service with the
Corporation and its Subsidiaries, and the right to exercise the Option of any
executors or administrators of the Optionee’s estate or any person who has
acquired such Option(s) directly from the Optionee by bequest or inheritance. 
Such provisions shall be determined in the sole discretion of the Committee,
need not be uniform among all Options issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination of Service.

 

(g)                                 Effect of Change in Control.  The Committee
may determine, at the time of granting an Option or thereafter, that such Option
shall become exercisable as to all or part of the Shares subject to such Option
upon a Change in Control.

 

(h)                                 No Rights as a Stockholder.  An Optionee, or
a permitted transferee of an Optionee, shall have no rights as a stockholder of
the Corporation with respect to any Shares covered by the Option until the date
of the issuance of the Shares underlying the Option upon a valid exercise
thereof.

 

14

--------------------------------------------------------------------------------


 

(i)                                    Modification, Extension and Assumption of
Options.  Within the limitations of the Plan, the Committee may modify, extend
or assume outstanding Options or may accept the cancellation of outstanding
Options (whether granted by the Corporation or another issuer) in return for the
grant of new Options for the same or a different number of Shares and at the
same or a different Exercise Price; provided, however, that the Committee may
not modify outstanding Options to lower the Exercise Price nor may the Committee
assume or accept the cancellation of outstanding Options in return for the grant
of new Options or SARs with a lower Exercise Price, unless such action has been
approved by the Corporation’s stockholders.  The foregoing notwithstanding, no
modification of an Option shall, without the consent of the Optionee, materially
impair such Optionee’s rights or increase his or her obligations under such
Option.

 

(j)                                    Restrictions on Transfer of Shares.  Any
Shares issued upon exercise of an Option shall be subject to such special
forfeiture conditions, rights of repurchase, rights of first refusal and other
transfer restrictions as the Committee may determine.  Such restrictions shall
be set forth in the applicable Stock Option Agreement and shall apply in
addition to any general restrictions that may apply to all holders of Shares.

 

(k)                                  Buyout Provisions.  Except with respect to
an Option whose Exercise Price exceeds the Fair Market Value of the Shares
subject to the Option, the Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

 

SECTION 8.                         PAYMENT FOR SHARES.

 

(a)                                 General Rule.  The entire Exercise Price or
Purchase Price of Shares issued under the Plan shall be payable in lawful money
of the United States of America at the time when such Shares are purchased,
except as provided in Section 8(b) through Section 8(g) below.

 

(b)                                 Surrender of Stock.  To the extent that a
Stock Option Agreement so provides, payment may be made all or in part by
surrendering, or attesting to the ownership of, Shares which have already been
owned by the Optionee or his representative.  Such Shares shall be valued at
their Fair Market Value on the date when the new Shares are purchased under the
Plan.  The Optionee shall not surrender, or attest to the ownership of, Shares
in payment of the Exercise Price if such action would cause the Corporation to
recognize compensation expense (or additional compensation expense) with respect
to the Option for financial reporting purposes.

 

(c)                                  Services Rendered.  At the discretion of
the Committee, Shares may be awarded under the Plan in consideration of services
rendered to the Corporation or a Subsidiary prior to the award.  If Shares are
awarded without the payment of a Purchase Price in cash, the Committee shall
make a determination (at the time of the award) of the value of the services
rendered by the Offeree and the sufficiency of the consideration to meet the
requirements of Section 6(b).

 

(d)                                 Cashless Exercise.  To the extent that a
Stock Option Agreement so provides, payment may be made all or in part by
delivery (on a form prescribed by the Committee) of an

 

15

--------------------------------------------------------------------------------


 

irrevocable direction to a securities broker to sell Shares and to deliver all
or part of the sale proceeds to the Corporation in payment of the aggregate
Exercise Price.

 

(e)                                  Exercise/Pledge.  To the extent that a
Stock Option Agreement so provides, payment may be made all or in part by
delivery (on a form prescribed by the Committee) of an irrevocable direction to
a securities broker or lender to pledge Shares, as security for a loan, and to
deliver all or part of the loan proceeds to the Corporation in payment of the
aggregate Exercise Price.

 

(f)                                    Promissory Note.  To the extent that a
Stock Option Agreement or Restricted Share Agreement so provides, payment may be
made all or in part by delivering (on a form prescribed by the Corporation) a
full-recourse promissory note.

 

(g)                                 Other Forms of Payment.  To the extent that
a Stock Option Agreement or Restricted Share Agreement so provides, payment may
be made in any other form that is consistent with applicable laws, regulations
and rules.

 

(h)                                 Limitations under Applicable Law. 
Notwithstanding anything herein or in a Stock Option Agreement or Restricted
Share Agreement to the contrary, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.

 

SECTION 9.                         STOCK APPRECIATION RIGHTS.

 

(a)                                 SAR Agreement.  Each grant of a SAR under
the Plan shall be evidenced by a SAR Agreement between the Optionee and the
Corporation.  Such SAR shall be subject to all applicable terms of the Plan and
may be subject to any other terms that are not inconsistent with the Plan.  The
provisions of the various SAR Agreements entered into under the Plan need not be
identical.  SARs may be granted in consideration of a reduction in the
Optionee’s other compensation.

 

(b)                                 Number of Shares.  Each SAR Agreement shall
specify the number of Shares to which the SAR pertains and shall provide for the
adjustment of such number in accordance with Section 13.

 

(c)                                  Exercise Price.  Each SAR Agreement shall
specify the Exercise Price, which shall not be less than 100% of the Fair Market
Value of a Share on the date of grant.  A SAR Agreement may specify an Exercise
Price that varies in accordance with a predetermined formula while the SAR is
outstanding.

 

(d)                                 Exercisability and Term.  Each SAR Agreement
shall specify the date when all or any installment of the SAR is to become
exercisable.  The SAR Agreement shall also specify the term of the SAR.  A SAR
Agreement may provide for accelerated exercisability in the event of the
Optionee’s death, Total and Permanent Disability or retirement or other events. 
Except as may be set forth in a SAR Agreement, vesting of the SAR shall cease on
the termination of the Participant’s Service.  SARs may be awarded in
combination with Options, and such an Award may provide that the SARs will not
be exercisable unless the related Options are forfeited. A SAR may be included
in an ISO only at the time of grant but may be included in an NSO at the

 

16

--------------------------------------------------------------------------------


 

time of grant or thereafter. A SAR granted under the Plan may provide that it
will be exercisable only in the event of a Change in Control.

 

(e)                                  Effect of Change in Control.  The Committee
may determine, at the time of granting a SAR or thereafter, that such SAR shall
become fully exercisable as to all Shares subject to such SAR upon a Change in
Control.

 

(f)                                    Exercise of SARs.  Upon exercise of a
SAR, the Optionee (or any person having the right to exercise the SAR after his
or her death) shall receive from the Corporation (a) Shares, (b) cash or (c) a
combination of Shares and cash, as the Committee shall determine.  The amount of
cash and/or the Fair Market Value of Shares received upon exercise of SARs
shall, in the aggregate, be equal to the amount by which the Fair Market Value
(on the date of surrender) of the Shares subject to the SARs exceeds the
Exercise Price.

 

(g)                                 Modification or Assumption of SARs.  Within
the limitations of the Plan, the Committee may modify, extend or assume
outstanding SARs or may accept the cancellation of outstanding SARs (whether
granted by the Corporation or by another issuer) in return for the grant of new
SARs for the same or a different number of Shares and at the same or a different
exercise price; provided, however, that the Committee may not modify outstanding
SARs to lower the Exercise Price nor may the Committee assume or accept the
cancellation of outstanding SARs in return for the grant of new SARs or Options
with a lower Exercise Price, unless such action has been approved by the
Corporation’s stockholders.  The foregoing notwithstanding, no modification of a
SAR shall, without the consent of the holder, materially impair his or her
rights or obligations under such SAR.

 

(h)                                 Buyout Provisions.  Except with respect to a
SAR whose Exercise Price exceeds the Fair Market Value of the Shares subject to
the SAR, the Committee may at any time (a) offer to buy out for a payment in
cash or cash equivalents a SAR previously granted, or (b) authorize an Optionee
to elect to cash out a SAR previously granted, in either case at such time and
based upon such terms and conditions as the Committee shall establish.

 

SECTION 10.                                          RESTRICTED STOCK UNITS.

 

(a)                                 Restricted Stock Unit Agreement.  Each grant
of Restricted Stock Units under the Plan shall be evidenced by a Restricted
Stock Unit Agreement between the recipient and the Corporation.  Such Restricted
Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Restricted Stock Unit Agreements entered into under
the Plan need not be identical. Restricted Stock Units may be granted in
consideration of a reduction in the recipient’s other compensation.

 

(b)                                 Payment for Awards. To the extent that an
Award is granted in the form of Restricted Stock Units, no cash consideration
shall be required of the Award recipients.

 

(c)                                  Vesting Conditions.  Each Award of
Restricted Stock Units shall vest over a minimum period of three years of the
Participant’s Service, except as otherwise provided in Section 19(c).  Vesting
shall occur, in full or in installments, upon satisfaction of such Service

 

17

--------------------------------------------------------------------------------


 

requirement and such other conditions specified in the Restricted Stock Unit
Agreement.  A Restricted Stock Unit Agreement may provide for accelerated
vesting in the event of the Participant’s death, Total and Permanent Disability
or retirement or other events.  The Committee may determine, at the time of
granting Restricted Stock Units or thereafter, that all or part of such
Restricted Stock Units shall become vested in the event that a Change in Control
occurs with respect to the Corporation. Except as may be set forth in a
Restricted Stock Unit Agreement, vesting of the Restricted Stock Units shall
cease on the termination of the Participant’s Service.

 

(d)                                 Voting and Dividend Rights.  The holders of
Restricted Stock Units shall have no voting rights.  Prior to settlement or
forfeiture, any Restricted Stock Unit awarded under the Plan may, at the
Committee’s discretion, carry with it a right to dividend equivalents.  Such
right entitles the holder to be credited with an amount equal to all cash
dividends paid on one Share while the Restricted Stock Unit is outstanding.
Dividend equivalents may be converted into additional Restricted Stock Units. 
Settlement of dividend equivalents may be made in the form of cash, in the form
of Shares, or in a combination of both. Prior to distribution, any dividend
equivalents which are not paid shall be subject to the same conditions and
restrictions (including without limitation, any forfeiture conditions) as the
Restricted Stock Units to which they attach.

 

(e)                                  Form and Time of Settlement of Restricted
Stock Units.  Settlement of vested Restricted Stock Units may be made in the
form of (a) cash, (b) Shares or (c) any combination of both, as determined by
the Committee.  The actual number of Restricted Stock Units eligible for
settlement may be larger or smaller than the number included in the original
Award, based on predetermined performance factors.  Methods of converting
Restricted Stock Units into cash may include (without limitation) a method based
on the average Fair Market Value of Shares over a series of trading days.  A
Restricted Stock Unit Agreement may provide that vested Restricted Stock Units
may be settled in a lump sum or in installments.  A Restricted Stock Unit
Agreement may provide that the distribution may occur or commence when all
vesting conditions applicable to the Restricted Stock Units have been satisfied
or have lapsed, or it may be deferred to any later date.  The amount of a
deferred distribution may be increased by an interest factor or by dividend
equivalents.  Until an Award of Restricted Stock Units is settled, the number of
such Restricted Stock Units shall be subject to adjustment pursuant to
Section 13.

 

(f)                                    Death of Recipient. Any Restricted Stock
Units that become payable after the recipient’s death shall be distributed to
the recipient’s beneficiary or beneficiaries. Each recipient of Restricted Stock
Units under the Plan shall designate one or more beneficiaries for this purpose
by filing the prescribed form with the Corporation.  A beneficiary designation
may be changed by filing the prescribed form with the Corporation at any time
before the Award recipient’s death.  If no beneficiary was designated or if no
designated beneficiary survives the Award recipient, then any Restricted Stock
Units that become payable after the recipient’s death shall be distributed to
the recipient’s estate.

 

(g)                                 Creditors’ Rights.  A holder of Restricted
Stock Units shall have no rights other than those of a general creditor of the
Corporation. Restricted Stock Units represent an unfunded and unsecured
obligation of the Corporation, subject to the terms and conditions of the
applicable Restricted Stock Unit Agreement.

 

18

--------------------------------------------------------------------------------


 

SECTION 11.                                          PERFORMANCE SHARES.

 

(a)                                 Performance Shares and Performance Share
Agreement.  Each grant of Performance Shares under the Plan shall be evidenced
by a Performance Share Agreement between the recipient and the Corporation. 
Such Performance Shares shall be subject to all applicable terms of the Plan and
may be subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Performance Share Agreements entered into under the
Plan need not be identical. Performance Shares may be granted in consideration
of a reduction in the recipient’s other compensation.

 

(b)                                 Payment for Awards. To the extent that an
Award is granted in the form of Performance Shares, no cash consideration shall
be required of the Award recipients.

 

(c)                                  Terms of Performance Share Awards.  The
Committee shall determine the terms of Performance Share Awards, which may
include subjecting such Awards to the attainment of “Qualifying Performance
Criteria” as described in Section 19(b) of the Plan.  Each Performance Share
Agreement shall set forth the number of Shares subject to such Performance Share
Award, the Qualifying Performance Criteria and the performance period.  Except
as otherwise provided in Section 19(c), the Participant shall be required to
perform Service for the entire performance period (or if less, one year) in
order to be eligible to receive payment under the Performance Share Award. 
Except as otherwise provided in the Performance Share Agreement, the Performance
Share Award shall terminate upon the termination of the Participant’s Service. 
Prior to settlement, the Committee shall determine the extent to which
Performance Shares have been earned.  Performance periods may overlap and the
holders may participate simultaneously with respect to Performance Shares Awards
that are subject to different performance periods and different Qualifying
Performance Criteria.  The number of Shares may be fixed or may vary in
accordance with such Qualifying Performance Criteria as may be determined by the
Committee.  A Performance Share Agreement may provide for accelerated vesting in
the event of the Participant’s death, Total and Permanent Disability or
retirement or other events.  The Committee may determine, at the time of
granting Performance Share Awards or thereafter, that all or part of the
Performance Shares shall become vested upon a Change in Control.

 

(d)                                 Voting and Dividend Rights. The holders of
Performance Shares shall have no voting rights with respect to such Performance
Shares.  Prior to settlement or forfeiture, any Performance Share awarded under
the Plan may, at the Committee’s discretion, carry with it a right to dividend
equivalents.  Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Performance Share is
outstanding.  Dividend equivalents may be converted into additional Performance
Shares.  Settlement of dividend equivalents may be made in the form of cash, in
the form of Shares, or in a combination of both.  Prior to distribution, any
dividend equivalents which are not paid shall be subject to the same conditions
and restrictions (including without limitation, any forfeiture conditions) as
the Performance Shares to which they attach.

 

(e)                                  Form and Time of Settlement of Performance
Shares.  Settlement of Performance Shares may be made in the form of (a) cash,
(b) Shares or (c) any combination of both, as determined by the Committee and
set forth in the Performance Share Agreements.  The actual number of Performance
Shares eligible for settlement may be larger or smaller than the number

 

19

--------------------------------------------------------------------------------


 

included in the original Award, based on the Qualifying Performance Criteria. 
Methods of converting Performance Shares into cash may include (without
limitation) a method based on the average Fair Market Value of Shares over a
series of trading days.  A Performance Share Agreement may provide that
Performance Shares may be settled in a lump sum or in installments.  A
Performance Share Agreement may provide that the distribution may occur or
commence when all vesting conditions applicable to the Performance Shares have
been satisfied or have lapsed, or it may be deferred to any later date.  The
amount of a deferred distribution may be increased by an interest factor or by
dividend equivalents.  Until an Award of Performance Shares is settled, the
number of such Performance Shares shall be subject to adjustment pursuant to
Section 13.

 

(f)                                    Death of Recipient. Any Performance Share
Award that becomes payable after the recipient’s death shall be distributed to
the recipient’s beneficiary or beneficiaries. Each recipient of a Performance
Share Award under the Plan shall designate one or more beneficiaries for this
purpose by filing the prescribed form with the Corporation.  A beneficiary
designation may be changed by filing the prescribed form with the Corporation at
any time before the Award recipient’s death.  If no beneficiary was designated
or if no designated beneficiary survives the Award recipient, then any
Performance Share Award that becomes payable after the recipient’s death shall
be distributed to the recipient’s estate.

 

(g)                                 Creditors’ Rights.  A holder of Performance
Shares shall have no rights other than those of a general creditor of the
Corporation. Performance Shares represent an unfunded and unsecured obligation
of the Corporation, subject to the terms and conditions of the applicable
Performance Share Agreement.

 

SECTION 12.                                          AUTOMATIC GRANTS TO OUTSIDE
DIRECTORS

 

(a)                                 Initial Grants.  Each new Outside Director
after the effective date of the Plan, shall receive Nonstatutory Options
covering 25,000 Shares within one business day after his or her initial election
to the Board of Directors.  The number of Shares included in an Option shall be
subject to adjustment under Section 13.

 

(b)                                 Annual Grants. On the first business day
following the conclusion of each regular annual meeting of the Corporation’s
stockholders, each Outside Director who will continue serving as a member of the
Board of Directors thereafter shall receive an Option covering 15,000 Shares,
subject to adjustment under Section 13.  Each Outside Director who is not
initially elected at a regular annual meeting of the Corporation’s stockholders
shall receive an Option to purchase a pro rata portion of 15,000 Shares within
10 business days of such Director’s election based on the number of full
calendar months remaining from the date of election until the next regular
annual meeting of the Corporation’s stockholders divided by 12.  Any fractional
shares resulting from such calculation shall be rounded up to the nearest whole
number.

 

(c)                                  Vesting Conditions.  Each Option granted
under Subsection (a) of this Section 12 shall become exercisable (i) as to
one-fourth (1/4) of the total number of Shares covered by such Option on the
first anniversary of the date of grant and (ii) as to one-forty-eighth (1/48) of
the total number of Shares covered by such Option on each of a series of 36
monthly installments thereafter.  Except as set forth in the next succeeding
sentence and in the last sentence of this

 

20

--------------------------------------------------------------------------------


 

Subsection (c), each Option granted under Subsection (b) of this Section 12
shall become exercisable in full on the first anniversary of the date of grant;
provided, however, that each such Option shall become exercisable in full
immediately prior to the next regular annual meeting of the Corporation’s
stockholders following such date of grant in the event such meeting occurs prior
to such first anniversary date.  Except as set forth in the last sentence of
this Subsection (c), each Option granted under Subsection (b) to Outside
Directors who were not initially elected at a regular annual meeting of the
Corporation’s stockholders shall become exercisable in full immediately prior to
the next regular annual meeting of the Corporation’s stockholders following the
date of grant.  Notwithstanding the foregoing, each Option granted under
Subsection (b) above that is outstanding shall become exercisable in full in the
event that a Change in Control occurs with respect to the Corporation.

 

(d)                                 Stock Option Agreement.  All grants to
Outside Directors under this Section 12 shall be evidenced by a Stock Option
Agreement between the Optionee and the Corporation.  Such Option shall be
subject to all applicable terms and conditions of the Plan and may be subject to
other terms and condition that are not inconsistent with the Plan and that the
Board of Directors deems appropriate for inclusion in a Stock Option Agreement.

 

(e)                                  Additional Grants.  Notwithstanding the
foregoing provisions of this Section 12, the Board of Directors may from time to
time increase the number of Shares subject to an initial or annual grant of
Options under Section 12(a) or (b) to any Outside Director to the extent the
Board of Directors determines necessary to induce an Outside Director to become
or remain an Outside Director or to reflect an increase in the duties or
responsibilities of the Outside Director, subject to all terms and conditions of
the Plan otherwise applicable to grants of Options.  Each such Option may become
exercisable on the same schedule as set forth in Section 12(c) or on a different
schedule, as the Board of Directors in each case shall determine.

 

SECTION 13.                                                    ADJUSTMENT OF
SHARES; REORGANIZATIONS.

 

(a)                                 Adjustments.  In the event of a subdivision
of the outstanding Stock, a declaration of a dividend payable in Shares, a
declaration of a dividend payable in a form other than Shares in an amount that
has a material effect on the Fair Market Value of Shares, a combination or
consolidation of the outstanding Stock (by reclassification or otherwise) into a
lesser number of Shares, a recapitalization, a spin-off or a similar occurrence,
the Committee shall make appropriate and equitable adjustments in:

 

(i)                                     The numerical limitations set forth in
Sections 5(a) and (b);

 

(ii)                                  The number of Shares covered by all
outstanding Awards; and

 

(iii)                               The Exercise Price under each outstanding
Option and SAR.

 

(b)                                 Dissolution or Liquidation.  To the extent
not previously exercised or settled, all outstanding Awards shall terminate
immediately prior to the dissolution or liquidation of the Corporation.

 

21

--------------------------------------------------------------------------------


 

(c)                                  Reorganizations.  In the event the
Corporation is party to a merger or other reorganization, subject to any vesting
acceleration provisions in an Award agreement, outstanding Awards shall be
treated in the manner provided in the agreement of merger or reorganization
(including as the same may be amended).  Such agreement shall not be required to
treat all Awards or individual types of Awards similarly in the merger or
reorganization; provided, however, that such agreement shall provide for one of
the following with respect to all outstanding Awards (as applicable):

 

(i)            The continuation of the outstanding Award by the Corporation, if
the Corporation is a surviving corporation;

 

(ii)           The assumption of the outstanding Award by the surviving
corporation or its parent or subsidiary;

 

(iii)          The substitution by the surviving corporation or its parent or
subsidiary of its own award for the outstanding Award;

 

(iv)          Full exercisability or vesting and accelerated expiration of the
outstanding Award, followed by the cancellation of such Award;

 

(v)           The cancellation of an outstanding Option or SAR and a payment to
the Optionee equal to the excess of (i) the Fair Market Value of the Shares
subject to such Option or SAR (whether or not such Option or SARs is then
exercisable or such Shares are then vested) as of the closing date of such
merger or reorganization over (ii) its aggregate Exercise Price.  Such payment
may be made in the form of cash, cash equivalents, or securities of the
surviving corporation or its parent with a Fair Market Value equal to the
required amount. Such payment may be made in installments and may be deferred
until the date or dates when such Option or SAR would have become exercisable or
such Shares would have vested.  Such payment may be subject to vesting based on
the Optionee’s continuing Service, provided that the vesting schedule shall not
be less favorable to the Optionee than the schedule under which such Option or
SAR would have become exercisable or such Shares would have vested (including
any vesting acceleration provisions).  If the Exercise Price of the Shares
subject to any Option or SAR exceeds the Fair Market Value of the Shares subject
thereto, then such Option or SAR may be cancelled without making a payment to
the Optionee with respect thereto.  For purposes of this Subsection (v), the
Fair Market Value of any security shall be determined without regard to any
vesting conditions that may apply to such security;

 

(vi)          The cancellation of an outstanding Restricted Stock Unit and a
payment to the Participant equal to the Fair Market Value of the Shares subject
to such Restricted Stock Unit (whether or not such Restricted Stock Unit is then
vested) as of the closing date of such merger or other reorganization.  Such
payment may be made in the form of cash, cash equivalents, or

 

22

--------------------------------------------------------------------------------


 

securities of the surviving corporation or its parent with a Fair Market Value
equal to the required amount.  Such payment may be made in installments and may
be deferred until the date or dates when such Restricted Stock Unit would have
vested.  Such payment may be subject to vesting based on the Participant’s
continuing Service, provided that the vesting schedule shall not be less
favorable to the Participant than the schedule under which such Restricted Stock
Unit would have vested (including any vesting acceleration provisions).  For
purposes of this Subsection (vi), the Fair Market Value of any security shall be
determined without regard to any vesting conditions that may apply to such
security; or

 

(vii)         The cancellation of an outstanding Performance Share Award and a
payment to the Participant equal to the Fair Market Value of the target Shares
subject to such Performance Share Award (whether or not such Performance Share
Award is then vested) as of the closing date of such merger or reorganization. 
Such payment may be made in the form of cash, cash equivalents, or securities of
the surviving corporation or its parent with a Fair Market Value equal to the
required amount.  Such payment may be made in installments and may be deferred
until the date or dates when such Performance Share Award would have settled. 
Such payment may be subject to the Participant’s continuing Service and the
achievement of performance criteria that are based on the performance criteria
set forth in the Performance Share Award, with such changes that may necessary
to give effect to the merger or other reorganization, provided that the
performance period shall not be less favorable to the Participant than the
performance period under such Performance Share Award (including any vesting
acceleration provisions).  For purposes of this Subsection (vii), the Fair
Market Value of any security shall be determined without regard to any vesting
conditions that may apply to such security.

 

(d)                                 Reservation of Rights. Except as provided in
Section 13, a Participant shall have no rights by reason of the occurrence of
(or relating to) any merger or other reorganization, any transaction described
in Section 13(a), or any transaction that results in an increase or decrease in
the number of shares of stock of any class of the Corporation.  Any issue by the
Corporation of shares of stock of any class, or securities convertible into
shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, Awards. The grant of an Award pursuant to
the Plan shall not affect in any way the right or power of the Corporation to
effect any merger or other reorganization, any transaction described in
Section 13(a), any dissolution or liquidation of the Corporation or any
transaction that results in an increase or decrease in the number of shares of
stock of any class of the Corporation.

 

SECTION 14.                                                    DEFERRAL OF
AWARDS.

 

(a)                                 Committee Powers. The Committee in its sole
discretion may permit or require a Participant to:

 

23

--------------------------------------------------------------------------------


 

(i)            Have cash that otherwise would be paid to such Participant as a
result of the exercise of a SAR or the settlement of Restricted Stock Units or
Performance Shares credited to a deferred compensation account established for
such Participant by the Committee as an entry on the Corporation’s books;

 

(ii)           Have Shares that otherwise would be delivered to such Participant
as a result of the exercise of an Option or SAR converted into an equal number
of Restricted Stock Units; or

 

(iii)          Have Shares that otherwise would be delivered to such Participant
as a result of the exercise of an Option or SAR or the settlement of Restricted
Stock Units or Performance Shares converted into amounts credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Corporation’s books. Such amounts shall be determined by reference
to the Fair Market Value of such Shares as of the date when they otherwise would
have been delivered to such Participant.

 

(b)                                 General Rules. A deferred compensation
account established under this Section 14 may be credited with interest or other
forms of investment return, as determined by the Committee. A Participant for
whom such an account is established shall have no rights other than those of a
general creditor of the Corporation. Such an account shall represent an unfunded
and unsecured obligation of the Corporation and shall be subject to the terms
and conditions of the applicable agreement between such Participant and the
Corporation. If the deferral or conversion of Awards is permitted or required,
the Committee in its sole discretion may establish rules, procedures and forms
pertaining to such Awards, including (without limitation) the settlement of
deferred compensation accounts established under this Section 14.

 

(c)                                  Code Section 409A. Notwithstanding the
foregoing, any deferrals of Award payments in respect of an Award held by a
Participant who is subject to United States federal income tax shall be subject
to the applicable requirements of Section 409A of the Code and the Treasury
Regulations promulgated thereunder.  To the extent that the Committee determines
that any Award granted under the Plan is subject to Section 409A of the Code,
the Award agreement evidencing such Award shall incorporate the terms and
conditions required by Section 409A of the Code.  In the event that following
the grant of an Award the Committee determines that such Award may be subject to
Section 409A of the Code, the Committee may adopt such amendments to the
applicable Award agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and the Treasury Regulations
promulgated thereunder and thereby avoid the application of any penalty taxes
under such Section.

 

24

--------------------------------------------------------------------------------


 

SECTION 15.                                                    PAYMENT OF
DIRECTOR’S FEES IN SECURITIES

 

(a)                                 Effective Date(i)        . No provision of
this Section 15 shall be effective unless and until the Board has determined to
implement such provision.

 

(b)                                 Elections to Receive NSOs, Restricted Shares
or Restricted Stock Units. An Outside Director may elect to receive his or her
annual retainer payment and/or meeting fees from the Corporation in the form of
cash, NSOs, Restricted Shares or Restricted Stock Units, or a combination
thereof, as determined by the Board.  Such NSOs, Restricted Shares or Restricted
Stock Units shall be issued under the Plan.  An election under this Section 15
shall be filed with the Corporation on the prescribed form.

 

(c)                                  Number and Terms of NSOs, Restricted Shares
or Restricted Stock Units. The number of NSOs, Restricted Shares or Restricted
Stock Units to be granted to Outside Directors in lieu of annual retainers and
meeting fees that would otherwise be paid in cash shall be calculated in a
manner determined by the Board.  The term of such NSOs, Restricted Shares or
Restricted Stock Units shall also be determined by the Board.

 

SECTION 16.                                                    AWARDS UNDER
OTHER PLANS.

 

The Corporation may grant awards under other plans or programs.  Such awards may
be settled in the form of Shares issued under this Plan.  Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Restricted Stock Units and shall, when issued, reduce the number of Shares
available under Section 5.

 

SECTION 17.                                                    LEGAL AND
REGULATORY REQUIREMENTS.

 

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations and the regulations of any stock exchange on which the Corporation’s
securities may then be listed, and the Corporation has obtained the approval or
favorable ruling from any governmental agency which the Corporation determines
is necessary or advisable.  The Corporation shall not be liable to a Participant
or other persons as to: (a) the non-issuance or sale of Shares as to which the
Corporation has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Corporation’s counsel to be necessary
to the lawful issuance and sale of any Shares under the Plan; and (b) any tax
consequences expected, but not realized, by any Participant or other person due
to the receipt, exercise or settlement of any Award granted under the Plan.

 

SECTION 18.                                                    WITHHOLDING
TAXES.

 

(a)                                 General.  To the extent required by
applicable federal, state, local or foreign law, a Participant or his or her
successor shall make arrangements satisfactory to the Corporation for the
satisfaction of any withholding tax obligations that arise in connection with
the Plan.  The Corporation shall not be required to issue any Shares or make any
cash payment under the Plan until such obligations are satisfied.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Share Withholding.  The Corporation may
permit a Participant to satisfy all or part of his or her withholding or income
tax obligations by having the Corporation withhold all or a portion of any
Shares that otherwise would be issued to him or her or by surrendering all or a
portion of any Shares that he or she previously acquired.  Such Shares shall be
valued at their Fair Market Value on the date when taxes otherwise would be
withheld in cash.  In no event may a Participant have Shares withheld that would
otherwise be issued to him or her in excess of the number necessary to satisfy
the legally required minimum tax withholding.

 

SECTION 19.                                                    OTHER PROVISIONS
APPLICABLE TO AWARDS.

 

(a)                                 Transferability.  Unless the agreement
evidencing an Award (or an amendment thereto authorized by the Committee)
expressly provides otherwise, no Award granted under this Plan, nor any interest
in such Award, may be assigned, conveyed, gifted, pledged, hypothecated or
otherwise transferred in any manner (prior to the vesting and lapse of any and
all restrictions applicable to Shares issued under such Award), other than by
will, by designation of a beneficiary (which shall be a family member or family
trust) delivered to the Company, or by the laws of descent and distribution;
provided, however, that an ISO may be transferred or assigned only to the extent
consistent with Section 422 of the Code.  Notwithstanding the foregoing, in no
event may a Participant sell or otherwise transfer for value any Award granted
under the Plan or any interest in such an Award, other than Shares issued to the
Participant that are no longer subject to vesting or other restrictions under
the terms of the applicable Award.  Any purported sale, assignment, conveyance,
gift, pledge, hypothecation or transfer in violation of this Section 19(a) shall
be void and unenforceable against the Corporation.

 

(b)                                 Qualifying Performance Criteria.  The number
of Shares or other benefits granted, issued, retainable and/or vested under an
Award may be made subject to the attainment of performance goals for a specified
period of time relating to one or more of the following performance criteria,
either individually, alternatively or in any combination, applied to either the
Corporation as a whole or to a business unit or Subsidiary, either individually,
alternatively or in any combination, and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ or quarter’s results or to the
performance of one or more comparable companies or a designated comparison group
or index, in each case as specified by the Committee in the Award: (a) cash flow
(including operating cash flow), (b) earnings per share, (c) (i) earnings before
interest, (ii) earnings before interest and taxes, (iii) earnings before
interest, taxes and depreciation, (iv) earnings before interest, taxes,
depreciation and amortization, or (iv) earnings before any combination of such
expenses or deductions, (d) return on equity, (e) total stockholder return,
(f) share price performance, (g) return on capital, (h) return on assets or net
assets, (i) revenue, (j) income or net income, (k) operating income or net
operating income, (l) operating profit or net operating profit, (m) operating
margin or profit margin (including as a percentage of revenue), (n) return on
operating revenue, (o) return on invested capital, (p) market segment shares,
(q) economic profit, (r) achievement of target levels of discovery and/or
development of products, including but not limited to regulatory achievements,
(s) achievement of research and development objectives, or (t) formation of
joint ventures, strategic relationships or other commercial, research or
development collaborations (“Qualifying Performance Criteria”).  The Committee
may appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occur during a
performance period: (i) asset write-

 

26

--------------------------------------------------------------------------------


 

downs, (ii) litigation or claim judgments or settlements, (iii) the effect of
changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) accruals for reorganization and restructuring
programs and (v) any extraordinary, nonrecurring items to be disclosed in the
Corporation’s financial statements (including footnotes) for the applicable year
and/or in management’s discussion and analysis of the financial condition and
results of operations appearing in the Corporation’s annual report to
stockholders for the applicable year.  If applicable, the Committee shall
determine the Qualifying Performance Criteria and any permitted exclusions
pursuant to the preceding sentence not later than the 90th day of the
performance period, and shall determine and certify, for each Participant (or
for all Participants), the extent to which the Qualifying Performance Criteria
have been met.  The Committee may not in any event increase the amount of
compensation payable under the Plan upon the attainment of a Qualifying
Performance Criteria to a Participant who is a “covered employee” within the
meaning of Section 162(m) of the Code.

 

(c)                                  Restrictions on Full Value Awards. 
Notwithstanding the three-year minimum vesting period for Restricted Shares and
Restricted Stock Units specified in Sections 6(c) and 10(c), respectively, and
the one-year minimum vesting period for Performance Shares specified in
Section 11(c), the Committee shall be permitted to prescribe a shorter minimum
vesting period (or no vesting period) if the number of Shares subject to all
such Awards qualifying for such different vesting treatment does not exceed 10%
of the total number of Shares authorized under the Plan.

 

SECTION 20.                                                    NO EMPLOYMENT
RIGHTS.

 

No provision of the Plan, nor any Award granted under the Plan, shall be
construed to give any person any right to become, to be treated as, or to remain
an Employee.  The Corporation and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.

 

SECTION 21.                                                    APPLICABLE LAW.

 

The Plan shall be construed and enforced in accordance with the law of the State
of Delaware, without reference to its principles of conflicts of law.

 

SECTION 22.                                                    DURATION AND
AMENDMENTS.

 

(a)                                 Term of the Plan. The Plan, as set forth
herein, shall terminate automatically on March 18, 2020 and may be terminated on
any earlier date pursuant to Subsection (b) below.

 

(b)                                 Right to Amend or Terminate the Plan. The
Board of Directors may amend or terminate the Plan at any time and from time to
time. Rights and obligations under any Award granted before amendment of the
Plan shall not be materially impaired by such amendment, except with consent of
the Participant. An amendment of the Plan shall be subject to the approval of
the Corporation’s stockholders only to the extent required by applicable laws,
regulations or rules.

 

27

--------------------------------------------------------------------------------


 

(c)                                  Effect of Termination. No Awards shall be
granted under the Plan after the termination thereof. The termination of the
Plan shall not affect Awards previously granted under the Plan.

 

28

--------------------------------------------------------------------------------